Case 3:20-cv-00159-LAB-JLB Document 31 Filed 09/29/20 PageID.396 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHELLE DES JARDINS
     Supervising Deputy Attorney General
 3   ALICE M. SEGAL
     Deputy Attorney General
 4   State Bar No. 288108
      600 West Broadway, Suite 1800
 5    San Diego, CA 92101
      P.O. Box 85266
 6    San Diego, CA 92186-5266
      Telephone: (619) 738-
 7    Fax: (619) 645-2581
      E-mail: Alice.Segal@doj.ca.gov
 8   Attorneys for Defendants
     A. Gonzalez, N. Uhde, W. Smith, R. Herrera,
 9   P. Covello, F. Camacho, D. Paramo,
     C. Taylor, C. Covel, F. Armenta,
10   P. Bracamonte, and F. Salas
11
12                     IN THE UNITED STATES DISTRICT COURT
13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
15   ERNEST KELLY HOLESTINE,                        3:20-cv-00159-LAB-JLB
16                                   Plaintiff, NOTICE OF REASSIGNMENT OF
                                                COUNSEL
17                v.
18
19   P. COVELLO, et al.,
20                                Defendants.
21
22         PLEASE TAKE NOTICE that the Deputy Attorney General assigned to
23   represent Defendants A. Gonzalez, N. Uhde, W. Smith, R. Herrera, P. Covello, F.
24   Camacho, D. Paramo, C. Taylor, C. Covel, F. Armenta, P. Bracamonte, and
25   F. Salas in this case has been changed.
26         Please amend your proof of service and files to reflect the Deputy Attorney
27   General currently assigned to represent these Defendants in this case is as follows:
28   ///
                                                1
                                  Notice of Reassignment of Counsel (3:20-cv-00159-LAB-JLB)
Case 3:20-cv-00159-LAB-JLB Document 31 Filed 09/29/20 PageID.397 Page 2 of 3



 1          Alice M. Segal, Deputy Attorney General
            Office of the Attorney General
 2          600 West Broadway, Suite 1800
            San Diego, CA 92101
 3          P.O. Box 85266
            San Diego, CA 92186-5266
 4          Telephone: (619) 738-
            Facsimile: (619) 645-2581
 5          E-mail: Alice.Segal@doj.ca.gov
 6   Dated: September 29, 2020                Respectfully submitted,
 7                                            XAVIER BECERRA
                                              Attorney General of California
 8                                            MICHELLE DES JARDINS
                                              Supervising Deputy Attorney General
 9
                                              s/ Alice M. Segal
10
                                              ALICE M. SEGAL
11                                            Deputy Attorney General
                                              Attorneys for Defendants
12                                            A. Gonzalez, N. Uhde, W. Smith,
                                              R. Herrera, P. Covello, F. Camacho,
13                                            D. Paramo, C. Taylor, C. Covel,
                                              F. Armenta, P. Bracamonte, and F. Salas
14
     AMS:ebw
15   SD2020800173
     82537353.docx.docx
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                  Notice of Reassignment of Counsel (3:20-cv-00159-LAB-JLB)
Case 3:20-cv-00159-LAB-JLB Document 31 Filed 09/29/20 PageID.398 Page 3 of 3




                              CERTIFICATE OF SERVICE
Case Name:     Ernest Holestine v. Covello, et           No.    3:20-cv-00159-LAB-JLB
               al.

I hereby certify that on September 29, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
NOTICE OF REASSIGNMENT OF COUNSEL
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
September 29, 2020, I have caused to be mailed in the Office of the Attorney General's internal
mail system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched
it to a third party commercial carrier for delivery within three (3) calendar days to the following
non-CM/ECF participants:

                                     Ernest Kelly Holestine
                                            J-01366
                                   Salinas Valley State Prison
                                      SVSP - PIP, TC2-C9
                                         P.O. Box 1050
                                       Soledad, CA 93966
                                           In Pro Per

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on September
29, 2020, at San Diego, California.


           E. Blanco-Wilkins
               Declarant                                             Signature
